Title: To John Adams from John Manners, 19 October 1819
From: Manners, John
To: Adams, John


				
					Dear Sir,
					Flemington Oct. 19th: 1819
				
				I received, with peculiar gratification, your letters, together with the volume and other documents accompanying them, and am not insensible of the obligations under which you have laid me, by the kind attention with which you have been pleased to honour me.I have read with pleasure and interest your instructing letters and am satisfied of the correctness of your opinion respecting the obligatory effect of the common Law in the United States.I have also read with infinite pleasure and instruction the volume of your letters, with which you have done me the honour to present me. I am happy to find, that, that energy and vigor of mind which characterised the morning and Meridian of your life remains unimpaired in its evening.You have most incontrovertibly put down the slavish and feudal doctrine of allegiance. The ne excure ligiantium is certainly not founded in either the law of Nature, the revealed law, the law of nations, nor until the civil institutions of a nation expressly make it so, is it founded in the municipal Law. I am happy that the late act of congress has expressly recognised this natural right, a right so solemnly declared by congress in the Unanimous declaration of Independence. Mr. Jefferson in a letter which I had the honour to receive from him on this subject says “we do not claim these under the charter of Kings or legislators, but under the King of Kings, if he has made a law in the nature of man to pursue his own happiness, he has left him free in the choice of the place as well as the mode: and we may safely call on the whole, body of English jurists to produce the map on which Nature has traced for each individual, the geographical lines which she forbids him to cross in pursuit of happiness” Judge Ellsworth, however, in the case of Capt Isaac Williams was of a different opinion. My friend and father-in-Law Judge Cooper in a letter which I had the honour to receive from says “The case of capt. Is. Williams settles, that no man has a right to expatriate himself until some form shall be settled, and the circumstances enacted under which he may do it; for it is a contract wherein he is only one of the parties.” In another letter he says “I do not know what I have said about the right of Expatriation in my notes to Justinian, but I never doubted it” And altho’ Sir Edward Coke, Sir Mathew Hale, Sir William Blackstone, and other english jurist contend for the doctrine of perpetual allegiance, yet in my humble opinion the better authorities deny this position: Puffendorf, Cicero, Grotius, Burlamaqui, Locke, Vattel &c. all admit the right of expatriation. You have no doubt seen Mr. Hay’s Essay on the subject.Please to present my friendly complements to your son Mr Thomas B. Adams whose kind and friendly disposition to further my researches has placed me under many obligations, for which I beg he will accept of my most grateful acknowledgements.I return you the pamphlets and thank you for the perusal of them.I remain Dr. Sir / Very respectfully / Your Obedient Servt.
				
					Jno. Manners
				
				
			